Citation Nr: 0816531	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for impotence, to 
include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for a bladder control 
problem.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefits 
on appeal.  

The Board observes that the rating decision on appeal and the 
statement of the case (SOC) addressed the issues as service 
connection for peripheral neuropathy, due to exposure to 
Agent Orange, and service connection for impotence, secondary 
to peripheral neuropathy.  However, each document also 
addressed the issues of entitlement to service connection 
secondary to service-connected diabetes mellitus.  During the 
veteran's April 2008 video conference hearing before the 
undersigned Veterans Law Judge, he made it clear that he was 
seeking service connection for peripheral neuropathy and 
impotence as secondary to his service-connected diabetes 
mellitus.  

The issue of service connection for peripheral neuropathy, to 
include as secondary to service-connected diabetes mellitus, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's impotence was incurred during or as a 
result of active duty, or was caused or aggravated by his 
service-connected diabetes mellitus.  

2.  During an April 2008 video conference hearing before the 
undersigned Veterans Law Judge, the veteran withdrew the 
issue of entitlement to service connection for a bladder 
control problem.

3.  During an April 2008 video conference hearing before the 
undersigned Veterans Law Judge, the veteran withdrew the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for COPD and 
emphysema.  

CONCLUSIONS OF LAW

1.  Service connection for impotence, to include as secondary 
to service-connected diabetes mellitus, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to 
service connection for a bladder control problem have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for COPD and emphysema have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied with respect to 
the issue of service connection for impotence, to include as 
secondary to service-connected diabetes mellitus, by way of 
letters sent to the appellant in January and March 2005 that 
fully addressed all four notice elements and were sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim for service connection (including as 
secondary to service-connected diabetes mellitus) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in March 2006 correspondence, prior to the December 
2006 statement of the case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran was provided an opportunity to set 
forth his contentions during the April 2008 hearing before 
the undersigned Veterans Law Judge.  The appellant was 
afforded a VA medical examination in October 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  During 
his April 2008 hearing, the veteran testified that he had 
received VA outpatient treatment the previous month.  He did 
not state that the resulting treatment records would be 
relevant to his claim or request that VA obtain them.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the veteran made it clear 
during his video conference hearing that he believes he has 
impotence as a result of his service-connected diabetes 
mellitus.  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2007).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has reviewed the veteran's service medical records.  
They are negative for complaints, symptoms, findings or 
diagnoses relating to impotence.  Because the claimed 
condition was not seen during service, service connection may 
not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997). 

The record contains no indication of impotence for many years 
after the veteran's service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The veteran contends that his impotence began after active 
duty, in 1972.  Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also, Barr 
v. Nicholson, 21 Vet. App. 303 (2007) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu, supra (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  As a result, while the veteran can relate a 
history of symptoms of impotence, his own assertions are not 
competent medical evidence that his current impotence is a 
result of his service-connected diabetes mellitus.  

Moreover, the claims file contains no competent medical 
evidence linking the veteran's impotence to his service-
connected diabetes mellitus or his active duty.  The report 
of an October 2005 VA examination notes that the veteran 
reported impotency since 1972, variable in degree and without 
specific treatment.  The pertinent diagnosis was that 
impotence had been present, the veteran states, since 1972.  
Diabetes might be an aggravating factor (to what extent it 
was impossible to predict) but was not a basic cause.  This 
VA medical opinion weighs heavily against the veteran's 
claim.  It definitively and without reservation provides that 
the veteran's service-connected diabetes mellitus did not 
cause his impotence.  Although the VA examiner did not review 
the veteran's claims file, there is no evidence that the 
medical history before him (symptoms of impotency of the 
veteran since 1972) is inaccurate.  See Falzone, supra.  By 
its nature the opinion is based on the physician's own 
medical expertise and knowledge.  There is no competent 
medical evidence to the contrary of this opinion.

The Board is aware that this VA medical opinion addresses the 
possibility of aggravation.  The opinion does not support a 
grant of service connection on this basis.  VA regulation 
provides that service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  Accordingly, the Board finds that 
this VA opinion is speculative and does not provide evidence 
of aggravation.  This part of the opinion is of little 
probative weight.

Simply stated, the Board finds that the service medical 
records (indicating no impotence during active duty) and 
post-service medical records (indicating that impotence is 
unrelated to the veteran's service-connected diabetes 
mellitus) outweigh the veteran's contentions.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for impotence, to include 
as secondary to service-connected diabetes mellitus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Turning to the issues of service connection for a bladder 
control problem and whether new and material evidence has 
been submitted to reopen a claim for service connection for 
COPD and emphysema, the Board notes that under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 20.202.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

During the March 2008 hearing, the veteran withdrew his 
appeal to the Board concerning the issues of service 
connection for a bladder control problem and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for COPD and emphysema.  There remain no 
allegations of errors of fact or law for appellate 
consideration with regard to these issues.  Accordingly, they 
are therefore dismissed.


ORDER

Service connection for impotence, to include as secondary to 
service-connected diabetes mellitus, is denied.  

The issues on appeal of service connection for a bladder 
control problem and whether new and material evidence has 
been submitted to reopen a claim for service connection for 
COPD and emphysema are dismissed.


REMAND

A preliminary review of the record indicates that the claim 
for service connection for peripheral neuropathy, to include 
as secondary to service-connected diabetes mellitus, requires 
additional evidentiary development.  


The record before the Board provides conflicting opinions as 
to the etiology of the veteran's claimed peripheral 
neuropathy.  While some of the medical records indicate that 
the veteran suffers from peripheral neuropathy, the veteran 
has not undergone a comprehensive VA neurological examination 
to evaluate the nature and etiology of the veteran's claimed 
peripheral neuropathy.  A December 2004 VA outpatient record 
states that exposure to Agent Orange caused the veteran's 
peripheral neuropathy 3 decades before he was diagnosed with 
diabetes (the Board observes that the veteran no longer 
asserts exposure to Agent Orange as the cause of his 
peripheral neuropathy).  In a June 2006 outpatient record, 
the same physician states that diabetes mellitus caused the 
veteran's peripheral neuropathy.  

In addition, the report of an October 2005 VA examination 
provides the opinion that the examiner could not consider the 
veteran's diabetes mellitus as the cause of his peripheral 
neuropathy.  The VA examiner explained that the veteran had 
reported peripheral neuropathy for many years.  Since the 
medical evidence indicates that the veteran's diabetes 
mellitus had developed subsequent to his peripheral 
neuropathy, the examiner suggested that diabetes could not 
have caused the peripheral neuropathy.  

The October 2005 VA opinion is not probative evidence because 
it is not based on an accurate review of the competent 
medical evidence.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Indeed, as noted earlier, there has not been a 
comprehensive neurological examination to assess the nature, 
extent, or etiology of the veteran's peripheral neuropathy, 
much less competent medical evidence that the veteran's 
peripheral neuropathy began many years prior to the October 
2005 VA examination.  

In light of the foregoing, an additional examination and 
medical opinion is required.  

Accordingly, the case is REMANDED for the following action:


					[Continued on next 
page]

1. Arrange for a neurological examination 
to determine the nature, extent and 
etiology of any peripheral neuropathy 
that may be present.  The claims file 
must be made available to the examiner.  
Following a review of the relevant 
medical evidence in the claims file, and 
the results of current clinical 
examination and any tests that are deemed 
necessary, the examiner is asked to 
determine whether the veteran currently 
suffers from peripheral neuropathy, and 
if so, opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran's service-
connected diabetes mellitus caused or 
aggravated any current peripheral 
neuropathy.  

The examiner is requested to provide a 
rationale for any opinions expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

2.  Then, readjudicate the veteran's 
claim for service connection for 
peripheral neuropathy, to include as 
secondary to service-connected diabetes 
mellitus.  If the decision is adverse 
to the veteran, he and his 
representative should be provided a 
supplemental statement of the case.  A 
reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


